DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-16 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of the disclosure it is unclear how the channels can be considered as the deterrent feature for a housefly because the specification recites the deterrent features are plurality of channels as recited on page 6 of the specification that resembles the hornet’s nest. However, the hornet nests varies greatly and does not contain channels instead the hornet’s nest is formed by the overlapping layers of chewed wood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 12 are indefinite because in light of the disclosure it is unclear what can be construed as the housefly deterrent feature for the reasons noted above.
Dependent claims 2-6, 8-11 and 13-16 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 12, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (U.S. Pat. Pub. No. 20190183294 A1) in view of Hubbard (U.S. Pat. Pub. No. 20090031612 A1).
Note: Reference Olsen claims priority to the provisional application number 62/599627 filed on 12/15/2017; and the subject matter of publication document used as evidence is supported by the provisional application. 
Regarding claim 1, Olsen teaches a housefly deterrent device comprises:
a visual deterrent (Olsen; Fig. 19; 102);
an orienting fixture (Olsen; Fig. 10; 104);
an attachment mechanism (Olsen; 103);
the visual deterrent comprises a receptacle (Olsen; receptacle of 102), and a plurality of deterrent features (Olsen; channels defined between 106);
the plurality of deterrent features being laterally integrated into the transparent receptacle; the plurality of deterrent features being distributed along the transparent receptacle; and the transparent receptacle being mounted offset from the attachment
mechanism by the orienting fixture.
 	Olsen teaches the device capable of being used as a housefly deterrent device and the receptacle. Olsen teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the orienting fixture and the deterrent features of Fig. 10 with the embodiment disclosed in Fig. 1 with the motivation of removably and distantly connecting the suction cup. However, Olsen does not explicitly teach the receptacle being transparent and the clear liquid. Hubbard teaches a transparent receptacle (Hubbard; 0015), a quantity of clear liquid (Hubbard; 10), the quantity of clear liquid being retained within the transparent receptacle.
Olsen and Hubbard are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for retaining an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Olsen having the receptacle that is transparent and filled with a liquid. The motivation would have been to utlize the device as a fly repellent as suggested by reference Hubbard. Therefore, it would have been obvious to modify Olsen as specified in claim 1.
Regarding claims 4 and 12, Olsen the housefly deterrent device as noted in claim 1 and further teaches the attachment mechanism comprises a suction cup (Olsen; 103), a removal tab (Olsen; O1 see annotated figure below), the suction cup comprises a concave surface and a convex surface; the removal tab being peripherally connected to the suction cup and the orienting fixture (Olsen; 104) being mounted onto the convex surface.
 	However, Olsen does not explicitly teach the plurality of annular ridges. The Examiner takes the official notice that providing the suction cups having plurality of mounting ridges is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to utilize the suction cup having the plurality of annular ridges such that the plurality of annular ridges being encircled amongst each other; and the plurality of annular ridges being connected onto the concave surface. The motivation would have been to provide appropriate grip during the retention while making the product cost effective. Therefore, it would have been obvious to modify Olsen as specified in claims 4 and 12.
Regarding claims 2 and 13, Olsen as modified teaches:  	a liquid cap (Olsen; Fig. 19; 1714);
the transparent receptacle (Olsen; receptacle of 102) comprises a receptacle mouth (Olsen; mouth of 102 attached to 1714); and
the liquid cap being hermetically attached across the receptacle mouth. Olsen teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bottle and cap configuration as disclosed in Fig. 19 with the attachment mechanism disclosed in Fig. 1.


    PNG
    media_image1.png
    534
    359
    media_image1.png
    Greyscale

Regarding claims 5 and 15, Olsen as modified teaches the quantity of clear liquid (Hubbard; 10) is a quantity of water [Hubbard; 0020].
Regarding claims 6 and 16, Olsen teaches the plurality of deterrent features (Olsen; channel between 106) is a plurality of channels.
	Allowable Subject Matter
Claims 3 and 7-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631